UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 06-7636



IN RE:   RAYMOND JEROME FRANCIS,




                                                          Petitioner.



                On Petition for a Writ of Mandamus.
                         (1:96-cr-00021-1)


Submitted: November 21, 2006              Decided:    December 4, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raymond Jerome Francis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Jerome Francis petitions for a writ of mandamus

seeking   an   order    directing     the   district    court   to   vacate   the

sentence imposed after a jury found him guilty of drug and firearms

offenses.      We conclude that Francis is not entitled to mandamus

relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.           In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).              Further, mandamus is a

drastic     remedy     and   should    only   be   used    in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).                   The

relief sought by Francis is not available by way of mandamus.

            Accordingly, although we grant Francis’ motion for leave

to proceed in forma pauperis, we deny the petition for writ of

mandamus.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                PETITION DENIED




                                      - 2 -